MOORE, Judge.
This is an appeal which concerns the admissibility of a tape recorded conversation of appellant and a co-defendant made without their knowledge while they were confined in a police car. Appellant and his co-defendant were arrested on a charge of burglary and placed in a police vehicle. Unbeknown to the appellant and his co-defendant was the fact that their conversation was being recorded without their express permission.
The facts of this case are identical to those which this court considered in Brown v. State, 349 So.2d 1196 (Fla. 4th DCA 1977), wherein we affirmed the admission of such a tape recording. Accordingly, the judgment and sentence imposed herein are
AFFIRMED.
DOWNEY and DAUKSCH, JJ., concur.